             Case 1:21-mj-00710-MJD Document 2 Filed 07/30/21 Page 1 of 6 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________

                  United States of America                       )
                             v.                                  )
                                                                 )       Case No.
                                                                 )                   1:21-mj-00710
                         Victor Wells,                           )
                                                                 )
                                                                 )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 4, 2020               in the county of                Marion         in the
     Southern          District of            Indiana        , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 922(g)(1)                          Possession of a Firearm by a Prohibited Person




         This criminal complaint is based on these facts:
See attached Affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                            /s/ Gregory A. Kessie
                                                                                            Complainant’s signature

                                                                                        Gregory A. Kessie, TFO/ATF
                                                                                             Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
          telephone
 UHOLDEOHHOHFWURQLFPHDQV

Date: July 30, 2021
                                                                                                Judge’s signature

City and state:                      Indianapolis, Indiana                      Hon. Paul R. Cherry, U.S. Magistrate Judge
                                                                     Mark J. Dinsmore
                                                                                            Printed name and title
                                                                     United States Magistrate Judge
                                                                     Southern District of Indiana
   Case 1:21-mj-00710-MJD Document 2 Filed 07/30/21 Page 2 of 6 PageID #: 3




 AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A CRIMINAL COMPLAINT

            Your Affiant, Gregory A. Kessie, being duly sworn, does depose and state:

                          Affiant Background and Purpose of Affidavit

       1.        Your Affiant is a Task Force Officer (TFO) with the Federal Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF), a component of the United States Department of

Justice, and has served in that capacity since October 2020. Your Affiant is currently assigned to

the Indianapolis Group I Field Office – Achilles Task Force- Crime Gun Intelligence Center

(CGIC) and is charged with investigating violations of federal firearms, explosives, and arson

laws, as well as offenses enumerated in Titles 18 and 26 of the United States Code. Your Affiant

is a Detective for the Indianapolis Metropolitan Police Department (IMPD) and has been

employed with IMPD since April 2007.

       2.        As a law enforcement officer, your Affiant has participated in investigations

involving homicides, aggravated batteries, serious violent felons, firearms, drug trafficking,

robberies, and financial crimes, among other matters. Your Affiant has also testified in judicial

proceedings and prosecutions for violations of comparable state law. Your Affiant received their

initial training at the Indianapolis Metropolitan Police Department Academy in 2007. Your

Affiant has satisfied the minimum basic training requirements established by rules adopted by

the law enforcement training board under I.C. 5-2-1-9 and described in I.C. 35-37-4-5. Your

Affiant has received Basic Interview and Interrogation Course Training (2010), Characteristics

of an Armed Offender training (2015), IMPD/ATF Task Force, Firearms Liaison Training,

DNA/Print recovery course (2015), IMPD Narcotics Detective School, August 2011 (2016),

Quarterly Firearms Training (held in Indianapolis) and Yearly in-service training (held in

Indianapolis).
   Case 1:21-mj-00710-MJD Document 2 Filed 07/30/21 Page 3 of 6 PageID #: 4




       3.      The information set forth in this Affidavit is based upon my participation in this

investigation, review of law enforcement reports, discussions with other law enforcement

officers involved in the investigation, and my experience and training. This Affidavit does not

set forth every fact your Affiant has learned during this investigation, but rather is provided

solely for establishing probable cause in support of the application for a Complaint in this matter.

The information contained in the following paragraphs is either personally known to your

Affiant or was told to your Affiant by other law enforcement officers.

       4.      This Affidavit is submitted in support of a Criminal Complaint charging Victor

WELLS (date of birth XX/XX/1990 and Social Security Number XXX-XX-9628) with

Possession of a Firearm by a Prohibited Person in violation of Title 18, United States Code,

Section 922(g)(1). The information contained in the following paragraphs is either personally

known to your Affiant or was told to your Affiant by other law enforcement officers.

                                Facts Supporting Probable Cause

       5.      On May 4, 2020 Detectives with IMPD Crime Gun Intelligence Center (CGIC)

were conducting surveillance at 324 W 29th St. Detective Christopher Cooper observed a blue

Hyundai SUV with an Illinois license plates pull into the backyard of 324 W 29th St. Detective

Cooper observed that the vehicle was occupied by two black males. Detective Cooper also

observed that there was a black Volvo car parked in the yard just north of the residence.

       6.      A week prior, Officer Tiffany Wren observed Victor WELLS drive this black

Volvo car while working on another investigation. Officer Wren observed Victor WELLS park

the Volvo in the back yard of 234 W. 29th St and exit the vehicle.
      Case 1:21-mj-00710-MJD Document 2 Filed 07/30/21 Page 4 of 6 PageID #: 5




         7.     On May 04, 2020, at approximately 1:30pm, Detective Cooper observed the blue

Hyundai leave the rear of the residence approximately fifteen minutes after arriving. Detective

Cooper observed the blue Hyundai pull onto Highland Ave without using a turn signal.

         8.    Officer Tiffany Wren, who was in the area, conducted a traffic stop on the

Hyundai at 26th and MLK Streets. The Driver of the Hyundai was Anthony Tinnin. WELLS was

in the passenger seat. Interdiction K9 Officer Roa conducted a narcotics sniff with his K9

partner, which gave a positive indication for the presence of narcotics. Officers located a set of

car keys under the front passenger seat where Victor WELLS was sitting. Tinnin was found to be

operating a vehicle having never received a license. Officers located approximately three (3)

grams of heroin in WELLS’ underwear. WELLS was placed under arrest.

         9.    Based on an ongoing investigation, Detective Cooper applied for and was granted

a search warrant for 324 W 29th St. IMPD SWAT was requested to assist in serving this warrant.

         10.   Once the IMPD SWAT team cleared the residence and released the house to

detectives, Detective Christopher Cooper observed a red Dodge Durango with Indiana license plate

number WTZ148 and a black Volvo car with Indiana license plate number BTA545 parked in the

backyard on the north side of the residence. The red Dodge Durango was parked next to the

residence and the black Volvo was parked approximately twenty (20) feet north of the red Dodge

Durango in the backyard. Detective Cooper requested Officer Roa and his K9 partner with the

IMPD Interdiction Unit to conduct a narcotic sniff of both vehicles on the property of 324 W 29th

St.

         11.   Officer Roa returned to his police truck rear kennel attaching a 6ft lead on to his

K9 Partner PANDA’s flat collar and gave him the command to search as he exited the rear
   Case 1:21-mj-00710-MJD Document 2 Filed 07/30/21 Page 5 of 6 PageID #: 6




kennel. The K9 gave a positive identification for the presence of narcotics in the Volvo.

Detective Cooper applied for and was granted a search warrant for the black Volvo.

       12.      ATF TFO Seth Goldstein located a RG .38 special revolver, bearing serial number

R116199 in the black Volvo under the driver seat. This revolver had five (5) live 38 special

rounds in the cylinder. The firearm was processed for possible DNA and fingerprints.

       13.      On May 27, 2021, your Affiant received a laboratory report from the

Indianapolis-Marion County Forensic Services Agency. The report compared the DNA Buccal

Swab recovered from WELLS to the DNA sample taken from the cylinder and trigger area of the

RG .38 revolver listed above. The Marion County Forensic Services Agency found that the

DNA profile of the major contributor matches the DNA profile of Victor WELLS.

       14.      The RG .38 special revolver described above was not manufactured in the state of

Indiana. By virtue of its presence in the State of Indiana, therefore, the firearm had to have been

transported or shipped in interstate or foreign commerce.

       15.      WELLS has sustained the following convictions for crimes punishable by more

than one (1) year of imprisonment:

             a. Escape (as a level 6 felony) under Marion County (Indiana) cause number 49G21-

                1707-F2-025781 on or about August 13, 2018;

             b. Unlawful possession of a firearm by a serious violent felon (as a B felony) under

                Marion County (Indiana) cause number 49G20-1405-FB-022127 on or about

                September 23, 2014

             c. Unlawful possession of a firearm by a serious violent felon (as a B felony) under

                Marion County (Indiana) cause number 49G2101211-FB-075076 on or about

                September 23, 2014;
   Case 1:21-mj-00710-MJD Document 2 Filed 07/30/21 Page 6 of 6 PageID #: 7




           d. Battery resulting in serious bodily injury (as a C felony) under Marion County

               (Indiana) cause number 49G20-0902-FB-025371 on or about July 31, 2009

           e. Dealing in a narcotic drug (as an A felony) under Marion County (Indiana) cause

               number 49G21-0810-FA-238639 on or about July 31, 2009

                                       Conclusion and Request

       Your Affiant submits that, based on the facts set forth in this Affidavit, probable cause

exists that on May 04, 2020, in the Southern District of Indiana, Victor WELLS, knowingly

possessed a firearm in violation of Title 18, United States Code, Section 922(g)(1) Accordingly,

your Affiant requests this Court issue a Criminal Complaint charging WELLS with this crime,

along with a warrant for his arrest.


                                                             __/s/ Gregory A. Kessie____________
                                                              Gregory A. Kessie, Task Force
                                                              Officer
                                                              Bureau of Alcohol, Tobacco,
                                                              Firearms and Explosives (ATF)

        Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone.




        Dated: July 30, 2021
                                          Mark J. Dinsmore
                                          United States Magistrate Judge
                                          Southern District of Indiana
